REASONS FOR ALLOWANCE
Specification
The examiner approves applicant’s new title filed 06/24/2021 of: DISPLAY SUBSTRATE AREA SURROUNDED BY WIRING HAVING PLURALITY OF TIPS ON SIDE THEREOF

Allowability
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed because the closest prior art of record (i.e. Lin, Kim) neither anticipates nor renders obvious the limitations of independent Claims 1, 4, & 11, each similarly including an organic light-emitting display panel or method of manufacturing thereof comprising, inter alia: 
an anti-reflection layer composed of a plasma treated portion of the shading layer and a plasma treated portion of the color film layer,
in combination with the other structural limitations as claimed.
Specifically, a thorough search of the prior art fails to teach or suggest modifying Lin (considered most similar to applicant’s invention) such that its shading layer (106) and color film layer (LCU1-3) each comprise plasma treated portions that form the moth-eye anti-reflection layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892